DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Applicant’s amendment filed June 7, 2022 has been entered.
Response to Amendment
Claims 1-3, 6-9, 12-15, and 18 have been amended.  Claims 4-5, 10-11, and 16-17 have been canceled. Claims 1-3, 6-9, 12-15, and 18 remain pending in the application and are provided to be examined upon their merits. 
Applicant’s amendments to the Claims overcome the objections to the drawings under 37 CFR 1.83(a) previously set forth in the Non-Final Office Action mailed March 11, 2022, which are hereby withdrawn.
Applicant’s amendments to the Claims have overcome each and every rejection under 35 U.S.C. § 112 previously set forth in the Non-Final Office Action mailed March 11, 2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-9, 12-15, and 18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-3, 6-9, 12-15, and 18 are directed to the abstract idea of: Claim 1 -: 1, a method comprises: determining from a multitude of death-notifications: a portion of a deceased person identifier, and further death-notification information associated with the deceased person identifier; identifying a first insured person identifier of a plurality of insured person identifiers associated with records representing a plurality of longevity-contingent instruments such that the first insured person identifier matches the portion of the deceased person identifier, wherein the first insured person identifier is associated with a first longevity-contingent instrument of the plurality of longevity-contingent instruments, wherein the plurality of longevity-contingent instruments includes an initial set of longevity-contingent instruments and a subsequent set of longevity-contingent instruments, wherein the initial set of longevity-contingent instruments are rived utilizing an initial rive approach to produce modified assignment records of a plurality of initial sub-assets and a plurality of initial sub-liabilities, wherein the subsequent set of longevity-contingent instruments are rived utilizing a subsequent rive approach to produce further modified assignment records of a plurality of subsequent sub-assets and a plurality of subsequent sub-liabilities, determining that a first identifier of a first record of records representing the initial set of longevity-contingent instruments matches a first identifier of a first record representing the first longevity-contingent instrument to indicate that the initial set of longevity-contingent instruments includes the first longevity-contingent instrument; and when the initial set of longevity-contingent instruments includes the first longevity-contingent instrument: updating a first longevity status indicator for the first longevity-contingent instrument to produce an updated first longevity status indicator to indicate a deceased status for the first insured person identifier and that an asset settlement is to be resolved in accordance with the initial rive approach when the further death-notification information supports payout benefits of the first longevity-contingent instrument. Claim 2 -: 2, the method of claim 1 further comprises: [id. at 1], determining a payout associated with the first longevity-contingent instrument and in accordance with the initial rive approach; and facilitating reconciling of the payout to an initial premium cash escrow associated with an initial portion of the plurality of subsequent sub-liabilities and in accordance with the subsequent rive approach, wherein the initial premium cash escrow is utilized to fund an aggregated payment of a plurality of premium payment streams of the initial portion of the plurality of subsequent sub-liabilities; and when the initial set of longevity-contingent instruments does not include the first longevity-contingent instrument: determining the payout associated with the first longevity-contingent instrument and in accordance with the subsequent rive approach; determining a first portion of the payout to associate with a subsequent premium cash escrow associated with a remaining portion of the plurality of subsequent sub-liabilities and in accordance with the subsequent rive approach, wherein the subsequent premium cash escrow is utilized to fund an aggregated payment of a plurality of premium payment streams of the remaining portion of the plurality of subsequent sub-liabilities on behalf of one or more debtors; determining a second portion of the payout to associate with a benefit cash account based on the first portion of the payout and in accordance with the subsequent rive approach, wherein the benefit cash account is associated with one or more benefactors; and facilitating reconciling of the first portion of the payout to the subsequent premium cash escrow and the second portion of the payout to the benefit cash account. Claim 3 -: 3, the method of claim 2 further comprises: when rive approach requirements indicate that the plurality of initial sub-assets is to be greater than the initial portion of the plurality of subsequent sub-liabilities: establishing the initial rive approach as an initial surplus approach; when the rive approach requirements indicate that the plurality of initial sub-assets is to be substantially the same as the initial portion of the plurality of subsequent sub-liabilities: establishing the initial rive approach as an initial break-even approach; when the rive approach requirements indicate that the plurality of initial sub-assets is to be a pre-determined percentage of the initial portion of the plurality of subsequent sub-liabilities: establishing the initial rive approach as an initial pro rata approach; and when the rive approach requirements indicate that the plurality of initial sub-assets is to be a pre-determined initial level: establishing the initial rive approach as an initial consistency approach. Claim 6 -: 6, the method of claim 2, wherein the facilitating the reconciling of the payout to the initial premium cash escrow associated with the initial portion of the plurality of subsequent sub-liabilities and in accordance with the subsequent rive approach comprises: determining the payout associated with the initial portion of the plurality of subsequent sub-liabilities by one or more of: interpreting a payment notification message, extract a face value of the first longevity-contingent instrument, and extract a benefit value of a first initial sub-asset of the plurality of initial sub-assets, wherein the first longevity-contingent instrument includes the first initial sub-asset; identifying the initial premium cash escrow based on the subsequent rive approach; and incrementing the initial premium cash escrow utilizing the payout. Claim 7 -: 7, operably coupled wherein the functions to: determine from a multitude of death-notifications: [id. at 1], identify a first insured person identifier of a plurality of insured person identifiers associated with records representing a plurality of longevity-contingent instruments such that the first insured person identifier matches the portion of the deceased person identifier, wherein the first insured person identifier is associated with a first longevity-contingent instrument of the plurality of longevity-contingent instruments, [id. at 1], determine that a first identifier of a first record of records representing the initial set of longevity-contingent instruments matches a first identifier of a first record representing the first longevity-contingent instrument to indicate that the initial set of longevity-contingent instruments includes the first longevity-contingent instrument; and [id. at 1], update a first longevity status indicator for the first longevity-contingent instrument to produce an updated first longevity status indicator to indicate a deceased status for the first insured person identifier and that an asset settlement is to be resolved in accordance with the initial rive approach when the further death-notification information supports payout benefits of the first longevity-contingent instrument. Claim 8 -: 8, claim 7, wherein further functions to: [id. at 1], determine a payout associated with the first longevity-contingent instrument and in accordance with the initial rive approach; and facilitate reconciling of the payout to an initial premium cash escrow associated with an initial portion of the plurality of subsequent sub-liabilities and in accordance with the subsequent rive approach, wherein the initial premium cash escrow is utilized to fund an aggregated payment of a plurality of premium payment streams of the initial portion of the plurality of subsequent sub-liabilities; and [id. at 2], determine the payout associated with the first longevity-contingent instrument and in accordance with the subsequent rive approach; determine a first portion of the payout to associate with a subsequent premium cash escrow associated with a remaining portion of the plurality of subsequent sub-liabilities and in accordance with the subsequent rive approach, [id. at 2], determine a second portion of the payout to associate with a benefit cash account based on the first portion of the payout and in accordance with the subsequent rive approach, [id. at 2], facilitate reconciling of the first portion of the payout to the subsequent premium cash escrow and the second portion of the payout to the benefit cash account. Claim 9 -: 9, claim 8, wherein further functions to: [id. at 3], establish the initial rive approach as an initial surplus approach; [id. at 3], establish the initial rive approach as an initial break-even approach; [id. at 3], establish the initial rive approach as an initial pro rata approach; and [id. at 3], establish the initial rive approach as an initial consistency approach. Claim 12 -: 12, claim 8, wherein the functions to facilitate the reconciling of the payout to the initial premium cash escrow associated with the initial portion of the plurality of subsequent sub-liabilities and in accordance with the subsequent rive approach by: [id. at 6], Claim 13 -: 13, a comprises: stores operational instructions that, when executed causes to: [id. at 7], [id. at 1], further death-notification information associated with the deceased person identifier; and [id. at 7], [id. at 1], [id. at 13], [id. at 7], [id. at 13], [id. at 1], [id. at 7], Claim 14 -: 14, claim 13 further comprises: [id. at 13], [id. at 1], [id. at 8], [id. at 13], [id. at 2], [id. at 8], [id. at 2], [id. at 8], [id. at 2], [id. at 8], Claim 15 -: 15, claim 14 further comprises: [id. at 13], [id. at 3], [id. at 9], [id. at 3], [id. at 9], [id. at 3], [id. at 9], [id. at 3], [id. at 9], Claim 18 -: 18, claim 14, wherein the functions to execute the operational instructions stored to cause to facilitate the reconciling of the payout to the initial premium cash escrow associated with the initial portion of the plurality of subsequent sub-liabilities and in accordance with the subsequent rive approach by: [id. at 6], (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical relationships, b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
These limitation excerpts, under their broadest reasonable interpretation, fall within the grouping(s) of abstract ideas of: Certain methods of organizing human activity – since: servicing a sub-pool of rived longevity-contingent instruments as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as fundamental economic principles or practices, (including hedging, insurance, mitigating risk); commercial or legal interactions, (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions). Mental processes – since: the above-underlined as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). Mathematical concepts – since: the above-underlined as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as mathematical relationships, Therefore, the limitations fall within the above-identified grouping(s) of abstract ideas. 
While independent claims 1, 7, and 13 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 7 and is described by the steps of independent claim 13. 
Claim 1 (as amended): Specifically pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 1 (as amended) further to the abstract idea includes additional elements of "computing device", "digital death-notifications", "digital records", and "digital record". However, independent claim 1 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "computing device", "digital death-notifications", "digital records", and "digital record" of independent claim 1 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("determining, by a computing device, … multitude of digital death-notifications", "a portion of a deceased person identifier, and", "further death-notification information associated with the deceased person identifier", "identifying, by the computing device, … plurality of longevity-contingent instruments", "wherein the plurality of longevity-contingent … set of longevity-contingent instruments", "wherein the initial set of … plurality of initial sub-liabilities", "wherein the subsequent set of … plurality of subsequent sub-liabilities", "determining, by the computing device, … first longevity-contingent instrument; and", "when the initial set of … the first longevity-contingent instrument" and "updating, by the computing device, … the first longevity-contingent instrument") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the noted step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "determining, by a computing device, … multitude of digital death-notifications", "identifying, by the computing device, … plurality of longevity-contingent instruments", "wherein the subsequent set of … plurality of subsequent sub-liabilities", "determining, by the computing device, … first longevity-contingent instrument; and" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 7 (as amended): Materially with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 7 (as amended) further to the abstract idea includes additional elements of "computing device", "computing system", "interface", "local memory", "processing module", "digital death-notifications", "digital records", and "digital record". However, independent claim 7 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "computing device", "computing system", "interface", "local memory", "processing module", "digital death-notifications", "digital records", and "digital record" of independent claim 7 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("functions to", "determine from a multitude of digital death-notifications", "a portion of a deceased person identifier, and", "further death-notification information associated with the deceased person identifier", "identify a first insured person … plurality of longevity-contingent instruments", "wherein the plurality of longevity-contingent … set of longevity-contingent instruments", "wherein the initial set of … plurality of initial sub-liabilities", "wherein the subsequent set of … plurality of subsequent sub-liabilities", "determine that a first identifier … first longevity-contingent instrument; and", "when the initial set of … the first longevity-contingent instrument" and "update a first longevity status … the first longevity-contingent instrument") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the noted step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "determine from a multitude of digital death-notifications", "identify a first insured person … plurality of longevity-contingent instruments", "wherein the subsequent set of … plurality of subsequent sub-liabilities", "determine that a first identifier … first longevity-contingent instrument; and" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 7 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 13 (as amended): Particularly with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 13 (as amended) further to the abstract idea includes additional elements of "non-transitory computer readable memory", "first memory element", "processing module", "computing device", "digital death-notifications", "digital records", "second memory element", "digital record", and "third memory element". However, independent claim 13 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "non-transitory computer readable memory", "first memory element", "processing module", "computing device", "digital death-notifications", "digital records", "second memory element", "digital record", and "third memory element" of independent claim 13 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a first memory element that … the processing module to", "determine from a multitude of digital death-notifications", "a portion of a deceased person identifier, and", "further death-notification information associated with … deceased person identifier; and", "identify a first insured person … plurality of longevity-contingent instruments", "wherein the plurality of longevity-contingent … set of longevity-contingent instruments", "wherein the initial set of … plurality of initial sub-liabilities", "wherein the subsequent set of … plurality of subsequent sub-liabilities", "a second memory element that … the processing module to", "determine that a first identifier … first longevity-contingent instrument; and", "a third memory element that … the processing module to", "when the initial set of … the first longevity-contingent instrument" and "update a first longevity status … the first longevity-contingent instrument") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the noted step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "a first memory element that … the processing module to", "a second memory element that … the processing module to", "a third memory element that … the processing module to" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a first memory element that … the processing module to", "determine from a multitude of digital death-notifications", "identify a first insured person … plurality of longevity-contingent instruments", "wherein the subsequent set of … plurality of subsequent sub-liabilities", "a second memory element that … the processing module to", "determine that a first identifier … first longevity-contingent instrument; and", "a third memory element that … the processing module to" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "a first memory element that … the processing module to", "a second memory element that … the processing module to", "a third memory element that … the processing module to", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 13 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Independent Claims: Nothing in independent claims 1, 7, and 13 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 2-3, 6, 8-9, 12, 14-15, and 18 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claims 6, 12, and 18: Dependent claims 6, 12, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "accessing", and "database" of dependent claims 6, 12, and 18 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in these claims taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 6, 12, and 18 are ineligible. 
Claim 14: Dependent claim 14 does not include additional elements that are sufficient to integrate the exception into a practical application because, "fourth memory element", and "fifth memory element" of dependent claim 14 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a fourth memory element that … the processing module to", "when the initial set of … the first longevity-contingent instrument", "determine a payout associated with … initial rive approach; and", "facilitate reconciling of the payout … of subsequent sub-liabilities; and", "a fifth memory element that … the processing module to", "when the initial set of … the first longevity-contingent instrument", "determine the payout associated with … the subsequent rive approach", "determine a first portion of … the subsequent rive approach", "wherein the subsequent premium cash … one or more debtors", "determine a second portion of … the subsequent rive approach", "wherein the benefit cash account … or more benefactors; and" and "facilitate reconciling of the first … the benefit cash account") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 13 above. Moreover, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 13 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "a fourth memory element that … the processing module to", and "a fifth memory element that … the processing module to" steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 13 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 14 is ineligible. 
Claim 15: Dependent claim 15 does not include additional elements that are sufficient to integrate the exception into a practical application because, "sixth memory element" of dependent claim 15 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a sixth memory element that … the processing module to", "when rive approach requirements indicate … plurality of subsequent sub-liabilities", "establish the initial rive approach … an initial surplus approach", "when the rive approach requirements … plurality of subsequent sub-liabilities", "establish the initial rive approach … an initial break-even approach", "when the rive approach requirements … plurality of subsequent sub-liabilities", "establish the initial rive approach … pro rata approach; and", "when the rive approach requirements … a pre-determined initial level" and "establish the initial rive approach … an initial consistency approach") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 13 above. Moreover, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 13 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Moreover, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "a sixth memory element that … the processing module to" step), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 13 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 15 is ineligible. 
Claim 2: Dependent claim 2 adds additional method steps of "when the initial set of … the first longevity-contingent instrument", "determining, by the computing device, … initial rive approach; and", "facilitating, by the computing device, … of subsequent sub-liabilities; and", "when the initial set of … the first longevity-contingent instrument", "determining, by the computing device, … the subsequent rive approach", "determining, by the computing device, … the subsequent rive approach", "wherein the subsequent premium cash … one or more debtors", "determining, by the computing device, … the subsequent rive approach", "wherein the benefit cash account … or more benefactors; and" and "facilitating, by the computing device, … the benefit cash account". However, the additional method steps of dependent claims 2 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 2 is ineligible. 
Claim 3: Dependent claim 3 adds additional method steps of "when rive approach requirements indicate … plurality of subsequent sub-liabilities", "establishing, by the computing device, … an initial surplus approach", "when the rive approach requirements … plurality of subsequent sub-liabilities", "establishing, by the computing device, … an initial break-even approach", "when the rive approach requirements … plurality of subsequent sub-liabilities", "establishing, by the computing device, … pro rata approach; and", "when the rive approach requirements … a pre-determined initial level", "establishing, by the computing device, … an initial consistency approach", "6, the method of claim … subsequent rive approach comprises", "determining the payout associated with … one or more of", "interpreting a payment notification message", "accessing a database to extract … first longevity-contingent instrument, and", "accessing the database to extract … the first initial sub-asset", "identifying the initial premium cash … subsequent rive approach; and" and "incrementing the initial premium cash escrow utilizing the payout". However, the additional method steps of dependent claims 3 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 2 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 2 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 3 is ineligible. 
Claims 6 and 18: Dependent claims 6 and 18 add additional method steps of "determining the payout associated with … one or more of", "interpreting a payment notification message", "accessing a database to extract … first longevity-contingent instrument, and", "accessing the database to extract … the first initial sub-asset", "identifying the initial premium cash … subsequent rive approach; and" and "incrementing the initial premium cash escrow utilizing the payout". However, the additional method steps of dependent claim 6 and 18 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 13 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citations herein Re: Claim 13, pertaining to all or portion(s) of the "accessing a database to extract … first longevity-contingent instrument, and", and "accessing the database to extract … the first initial sub-asset" steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 6 and 18 are ineligible. 
Claim 8: Dependent claim 8 adds additional method steps of "when the initial set of … the first longevity-contingent instrument", "determine a payout associated with … initial rive approach; and", "facilitate reconciling of the payout … of subsequent sub-liabilities; and", "when the initial set of … the first longevity-contingent instrument", "determine the payout associated with … the subsequent rive approach", "determine a first portion of … the subsequent rive approach", "wherein the subsequent premium cash … one or more debtors", "determine a second portion of … the subsequent rive approach", "wherein the benefit cash account … or more benefactors; and" and "facilitate reconciling of the first … the benefit cash account". However, the additional method steps of dependent claims 8 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 2 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 2 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 8 is ineligible. 
Claim 9: Dependent claim 9 adds additional method steps of "when rive approach requirements indicate … plurality of subsequent sub-liabilities", "establish the initial rive approach … an initial surplus approach", "when the rive approach requirements … plurality of subsequent sub-liabilities", "establish the initial rive approach … an initial break-even approach", "when the rive approach requirements … plurality of subsequent sub-liabilities", "establish the initial rive approach … pro rata approach; and", "when the rive approach requirements … a pre-determined initial level" and "establish the initial rive approach … an initial consistency approach". However, the additional method steps of dependent claims 9 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 2 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 2 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 9 is ineligible. 
Claim 12: Dependent claim 12 adds additional method steps of "determining the payout associated with … one or more of", "interpreting a payment notification message", "accessing, via the interface, a … first longevity-contingent instrument, and", "accessing, via the interface, the … the first initial sub-asset", "identifying the initial premium cash … subsequent rive approach; and" and "incrementing the initial premium cash escrow utilizing the payout". However, the additional method steps of dependent claims 12 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 13 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claims 6 and 18, and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citations herein Re: Claim 13, pertaining to all or portion(s) of the "accessing a database to extract … first longevity-contingent instrument, and", and "accessing the database to extract … the first initial sub-asset" steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 12 is ineligible. 

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

§101 Subject Matter Eligibility Test for Products and Processes
    
        
            
                                
            
        
    

Response to Arguments
Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted June 7, 2022 (hereinafter "REMARKS") in response to the Official Correspondence mailed March 11, 2022 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive. Further to the March 11, 2022 Non-Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 
• Specifically, the Applicant argued: 
"4. Claims 1-18 have been rejected under 35 USC º101 as being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Applicant respectfully disagrees with this rejection and the reasoning thereof. Nevertheless, the Applicant has amended independent claims 1, 7, and 13, and dependent claims 2-3, 6, 8-9, 12, and 14-15, 18 to overcome the rejection. 
"Claims 2-3 and 6 are dependent upon claim 1 and introduce additional patentable subject matter. Claims 8-9 and 12 are dependent upon claim 7 and introduce additional patentable subject matter. Claims 14-15, and 18 are dependent upon claim 13 and introduce additional patentable subject matter. The Applicant believes that the reasons that distinguish claims 1, 7, and 13 over the present rejection are applicable in distinguishing claims 2-3, 6, 8-9, 12, 14-15, and 18 over the same rejection. 
"For the foregoing reasons, the Applicant believes that claims 1-3, 6-9, 12-15, and 18 are in condition for allowance and respectfully requests that they be passed to allowance. " 
(REMARKS, pp. 14-16). 
Notwithstanding respectively the foregoing, the above-quoted arguments submitted June 7, 2022 at REMARKS pp. 14-16 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Substantially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. The Applicant may please refer to and see the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 
    
        
            
                                
            
        
    



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20110078065 A1 by Wingerden; Gerrit Van et al. discloses SYSTEM FOR VOLUME-WEIGHTED AVERAGE PRICE TRADING.
USPGPub No. US 20070118393 A1 by Rosen; Jonathan D. et al. discloses METHOD OF COMPENSATING AN EMPLOYEE.
USPGPub No. US 20090094168 A1 by Polkinghorn; Philip Konrad et al. discloses SYSTEM AND METHOD OF PROVIDING A LONGEVITY BENEFIT.
USPGPub No. US 20100121784 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPGPub No. US 20020147670 A1 by Lange, Jeffrey discloses Digital options having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20090112633 A1 by Raghavan; Harish et al. discloses Systems and methods for securitizing longevity risk.
USPGPub No. US 20120246561 A1 by DOIG; TOBY et al. discloses SYSTEMS AND METHODS FOR EXTENDED CONTENT HARVESTING FOR CONTEXTUALIZING.
USPGPub No. US 20030083972 A1 by Williams, James Benjamin discloses Methods for issuing, distributing, managing and redeeming investment instruments providing securitized annuity options.
USPGPub No. US 20080133280 A1 by ZIEGLER; RONALD L. discloses ASSET POOL WITHDRAWAL GUARANTEE.
USPGPub No. US 20120158612 A1 by Robertson; Andrew John discloses System and method for providing financial products.
USPGPub No. US 20070233594 A1 by Nafeh; John discloses Risk Management Contracts and Method and Apparatus for Trading Same.
USPGPub No. US 20070094119 A1 by Marques; Jose discloses System and method for improving asset liquidity in a trading exchange network.
USPGPub No. US 20100100502 A1 by Gerber; James G.C.T. discloses SYSTEM AND METHODS TO PROVIDE FOR AND COMMUNICATE ABOUT SAFER AND BETTER RETURNING ASSET-LIABILITY INVESTMENT PROGRAMS.
USPGPub No. US 20020099640 A1 by Lange, Jeffrey discloses Digital options having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20080071661 A1 by Jeudy; Fabien et al. discloses Investment product, methods and system for administration thereof.
USPGPub No. US 20080010095 A1 by Joyce; Stephen T. discloses Longevity insurance.
USPGPub No. US 20100131425 A1 by Stolerman; Jonathan et al. discloses Pension Fund Systems.
USPGPub No. US 20030115128 A1 by Lange, Jeffrey  et al. discloses Derivatives having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20090313051 A1 by Van Slyke; Oakley E. et al. discloses LIQUID INSURANCE CONTRACTS.
USPGPub No. US 20110087532 A1 by GARNER; William J. discloses VENTURE FUND INVESTING POINTS CARD.
USPGPub No. US 20080255948 A1 by GARNER; William J. discloses VENTURE FUND INVESTING POINTS CARD.
USPGPub No. US 20110137686 A1 by Mott; Antony R. discloses SYSTEM AND METHOD FOR TRANSFERRING LONGEVITY RISK.
USPAT No. US 7024384 B2 to Daughtery, III; Vergil L. discloses Apparatus and process for calculating an option.
USPAT No. US 7752062 B1 to Martin; John A. discloses Pension insurance program methods and systems.
USPAT No. US 7536334 B1 to Daughtery, III; Vergil L discloses Apparatuses and processes for calculating options.
USPAT No. US 8005739 B1 to Reddy; Stephen David discloses Pension alternative retirement income system.
USPAT No. US 6963852 B2 to Koresko, V; John J. discloses System and method for creating a defined benefit pension plan funded with a variable life insurance policy and/or a variable annuity policy.
USPAT No. US 8533087 B2 to Lyons; Timothy et al. discloses Pension fund systems.
USPAT No. US 6321212 B1 to Lange; Jeffrey discloses Financial products having a demand-based, adjustable return, and trading exchange therefor.
USPAT No. US 6212280 B1 to Howard, Jr.; James L. et al. discloses Apparatus and methods for managing key material in heterogeneous cryptographic assets.
USPAT No. US 7519552 B2 to Phelps; Robert B. discloses Method of enhancing value of pension system assets.
USPAT No. US 7599884 B2 to van Leeuwen; Robert Joseph discloses Programmable joint payment guarantee financial instrument set.
USPAT No. US 6220768 B1 to Barroux; Juan Carlos discloses Network asset survey tool for gathering data about node equipment.
USPAT No. US 6216115 B1 to Barrameda; Benedicto et al. discloses Method for multi-directional consumer purchasing, selling, and transaction management.
USPAT No. US 8005741 B2 to Jenkins; Cary Porter et al. discloses Pension administration system and method.
USPAT No. US 6061662 A to Makivic; Miloje S. discloses Simulation method and system for the valuation of derivative financial instruments.
USPAT No. US 8725618 B1 to Menzer; Eric et al. discloses System and method for de-risking a pension fund.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Tuesday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696